Citation Nr: 0912118	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  99-15 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability.

2.  Entitlement to a disability rating in excess of 30 
percent for a service connected acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran served on active duty from October 1943 to 
October 1945.  

This matter comes to the Board of Veterans' Appeals 
(Board)following a January 2008 Order from the United States 
Court of Appeals for Veterans Claims (Court) vacating the 
Board's November 2005 decision in this matter and remanding 
the case for further proceedings consistent with the Court's 
opinion. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
a respiratory disability, which as been alternately labeled 
as chronic obstructive pulmonary disease and bronchitis with 
bronchopasm.  

In a November 2005 Decision, the Board denied the veteran's 
claim for service connection for this disability.  The 
veteran appealed this decision.  

In a January 2008 Memorandum Decision, the Court determined 
that the Board failed to consider whether there was any 
relationship between the Veteran's complaints of a chest 
condition and his service connected acquired psychiatric 
disorder.  There is conflicting evidence of record as to 
whether the Veteran's complaints of respiratory problems are 
psychogenic or a real lung disorder.  

Accordingly, the case must be remanded for a medical opinion 
to determine whether the Veteran's respiratory disability, if 
any, was caused or aggravated by his active service, to 
include his service connected acquired psychiatric 
disability.  

Additionally, the Veteran is seeking a disability rating in 
excess of 30 percent for a service connected acquired 
psychiatric disability, which has been alternately described 
as a conversion reaction and a mood disorder.  It does not 
appear that the Veteran's acquired psychiatric disability has 
been evaluated by VA since December 2004.  Accordingly, the 
Veteran should also be afforded a VA examination of his 
acquired psychiatric disability to determine its current 
severity.  

Finally, the Veteran must be provided with appropriate VCAA 
notice, including notice that complies with the Court's 
holdings in Dingess v. Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should provide the veteran 
appropriate VCAA notice, including notice 
that satisfies Dingess v. Nicholson, 19 
Vet. App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

2.  The Veteran should be afforded medical 
examinations to evaluate his respiratory 
and acquired psychiatric disabilities.  
The examiner should note any functional 
impairment caused by the Veteran's 
disability, including a full description 
of the effects of his disability upon his 
ordinary activities, if any.  

The examiner should also render an opinion 
as to whether it is at least as likely as 
not (fifty percent or greater) that the 
Veteran's respiratory disability (if any) 
was caused or aggravated by the Veteran's 
military service, in particular, whether 
the Veteran's current respiratory symptoms 
are caused by the Veteran's service 
connected acquired psychiatric disability 
(the examiner may wish to read the Court's 
January 2008 decision).  If the examiner 
cannot render an opinion without resorting 
to speculation, he or she should so state.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

3.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



